  Case 3:21-cv-00024-E-BH Document 7 Filed 06/09/21                  Page 1 of 1 PageID 26



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DWAYNE-JEMON HARRIS,                 §
                                     §
         Plaintiff,                  §
                                     §
                                     §
v.                                   §                    ACTION NO. 3:21-cv-24-E-BH
                                     §
NATIONSTAR D/B/A MR. COOPER, et al., §
                                     §
         Defendants.                 §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. The case will be dismissed by separate judgment for failure to prosecute or follow

orders of the Court.

       SIGNED this 9th day of June, 2021.




                                           Ada Brown
                                           UNITED STATES DISTRICT JUDGE
